          Case 1:13-cr-00271-LTS Document 1065 Filed 02/05/21 Page 1 of 2




0UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

ALSHAQUEN NERO,                                                       ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received (1) Defendant Alshaquen Nero’s affidavit dated January

25, 2021, submitted in response to the Government’s letter dated January 15, 2021 (Docket Entry

No. 1055), as well as (2) the Government’s letter dated February 5, 2021, submitted in response

to the Court’s Order dated January 29, 2021 (Docket Entry No. 1062). Both were submitted

directly to chambers and concern Mr. Nero’s stomach conditions, which are the subject of Mr.

Nero’s pending motion for reconsideration (Docket Entry No. 1023) of the Court’s

Memorandum Order denying his motion for compassionate release. (Docket Entry No. 1007.)

Mr. Nero’s reply in support of that motion for reconsideration is currently due February 19,

2021. (See Docket Entry No. 1062.)

                 Because both submissions contain sensitive medical information about Mr. Nero’s

treatment, the Court will file redacted copies of both submissions on the public docket, and will

file the complete unredacted submissions under seal. 1 The Court will consider the substance of

both submissions in connection with its resolution of Mr. Nero’s pending motion for

reconsideration.



1
        At the Government’s request, and for the same reasons, the Court will also file under seal
        the medical records attached to the Government’s letter dated January 29, 2021. (See
        Docket Entry No. 1061.)


NERO - ORD RE JAN 29 2021 LTR.DOCX                         VERSION FEBRUARY 5, 2021                 1
         Case 1:13-cr-00271-LTS Document 1065 Filed 02/05/21 Page 2 of 2




               In light of the Government’s letter dated February 5, 2021, Mr. Nero’s deadline to

submit a reply in support of his motion for reconsideration is extended to March 5, 2021.

               Chambers will mail a copy of this Order to Mr. Nero, at the address provided by

him in his affidavit dated January 25, 2021, and at the address provided by the Government in its

letter dated February 5, 2021.

       SO ORDERED.

Dated: New York, New York
       February 5, 2021
                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge
Copies mailed to:
Alshaquen Nero
Reg. No. 05861-748
USP Canaan
P.O. Box 300
Waymart, PA 18472

Alshaquen Nero
Reg. No. 05861-748
USP Canaan
PO Box 400
3057 Eric J. Williams Memorial Drive
Waymart, PA 18472




NERO - ORD RE JAN 29 2021 LTR.DOCX              VERSION FEBRUARY 5, 2021                         2
